DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:  “layer” in line 2 should be “layers”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-56 of copending Application No. 16/337,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23-29 of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-31, 37-39, 41-43, 50-51, and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (USPGPUB 2010/0018621) in view of Delfino et al (USPGPUB 2016/0159152) and Fukushima et al (USPGPUB 2015/0018495).
Regarding claims 27-30 and 55, Thompson discloses an improved shear band for use in non-pneumatic tires, pneumatic tires, and other technologies [0001]. The shear band comprises a composite shear layer having an overall dynamic shear modulus wherein the composite shear layer comprises at least (i) one or more layers having a first dynamic shear modulus and a first total volume fraction, and (ii) one or more layers having a second dynamic shear modulus and a second total volume fraction [0006]. The layers of the composite shear band are arranged in an alternating manner between layers having the first dynamic shear modulus and layers having the second dynamic shear modulus [0006]. The combination of layers results in a lower rolling resistance RR and more advantageous physical properties than a non-

    PNG
    media_image1.png
    544
    609
    media_image1.png
    Greyscale

Layer 10 is constructed from a relatively softer material with a relatively lower dynamic shear modulus with a low hysteresis coMPared to layer 20 [0045]. Layer 20 is constructed from a stiffer material with a relatively higher dynamic shear modulus that will exhibit low hysteresis [0045]. The above embodiment has volume fractions G10 and G20 that are equal to each other [0060]. The volume fraction of each layer equals the thickness of each layer relative to the overall thickness of the laminate [0051-54] [0062-1 of between 1.5 and 3 times the thickness T2 of each fiber-resin composite layer, with T2 being between 0.25 and 2 mm) (wherein T1 is between 1 and 3 mm – claim 28) (wherein T1 is between 1.5 and 2.5 mm – claim 29) (wherein T2 is between 0.5 and 1.5 mm – claim 30). Thompson further discloses that each of the shear layers 10 and 20 can be constructed from a variety of materials such as rubber [0078]. Exemplary embodiments can include reinforcement components [0043]. The layers 10 and 20 together will exhibit overall physical properties of stiffness/high dynamic shear modulus, toughness/high elongation at break, and low hysteresis/low tan delta not present in either layer individually [0045] [0042].
Thompson is silent with regard to using silicone rubber as material for layer 10. Thompson is silent with regard to using a fiber-resin composite for layers 20.
Delfino discloses composite reinforcers for reinforcing semi-finished or finished products made of rubber such as non-pneumatic tires [0001]. It is desirable to replace 
Thompson and Delfino are analogous because both disclose components of non-pneumatic tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Delfino’s glass-resin composite (GRC) as material for Thompson’s layers 20 (A laminate comprising at least one rubber layer sandwiched between two fiber-resin composite layers comprising filaments of an inorganic substance embedded in a thermoset resin) (The laminate according to claim 27, wherein the inorganic substance is glass – claim 55).  One of ordinary skill in the art would have been motivated to use this material for these layers because Delfino discloses that such composites can be used advantageously as circumferential reinforcers in non-pneumatic tires and Thompson discloses use of a composite shear 
Thompson in view of Delfino is silent with regard to using silicone rubber as material for layer 10.
Fukushima discloses a tire for fitting onto a rim, and in particular relates to a tire in which at least a portion of a tire case is formed of a resin material [0001]. It is desirable to maintain various properties of a tire at low temperatures [0010-12]. An object of the invention is to provide a tire formed from a resin material that has excellent iMPact resistance under low temperatures/has a loss coefficient (tan delta) peak temperature of 30 degrees C or lower [0012-14]. A low tan delta reduces the rolling resistance [0025]. Dynamically vulcanized thermoplastic elastomers (TPV) [0045] can be used as the resin material wherein the TPV can be silicone rubber [0163-0167]. The resin material exhibits high tensile elastic modulus, tensile yield strength, tensile yield elongation, and tensile elongation at break [0175-0178].
Fukushima is analogous because it discloses silicone rubbers used for tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fukushima’s silicone rubber as material for Thompson’s layer 10 (A laminate comprising at least one silicone rubber layer sandwiched between two fiber-resin composite layers comprising filaments of an inorganic substance embedded in a thermoset resin).  One of ordinary skill in the art would have been motivated to use such a rubber for this layer because this would provide enhanced mechanical properties at low temperatures such as higher iMPact resistance, modulus, and elongation at break and result in a reduction in rolling resistance as disclosed by Fukushima above. As discussed above, Thompson discloses that the layers can be formed from rubber and mechanical properties such as a high elongation at break of the composite are desirable. Furthermore, Thompson discloses the desirability of a low tan delta value and Fukushima discloses that the resin provides such a low tan delta, especially at low temperatures. Thompson also discloses the desirability of a lower rolling resistance [0042].
Regarding claim 31, Thompson discloses an embodiment wherein multiple alternating layers 10 and 20 are used for the shear band [0060] [Fig. 4]. Combinations of the embodiments of Figs. 3 and 4 can be used [0060].

    PNG
    media_image2.png
    460
    610
    media_image2.png
    Greyscale

Examiner’s note: the aforementioned combination of embodiments of Figs. 3 and 4 would result in a higher thickness layer 10 sandwiched between thinner layers 20 (from Fig. 3 above) as well as the multiple alternating layers of Fig. 4 above (The laminate according to claim 27 comprising at least two silicone rubber layers and three fiber-resin composite layers).
Regarding claims 37-39, Fukushima discloses that the tensile elongation at break of the silicone rubber is preferably 200% or greater [0178]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 
Regarding claims 41-43, Fukushima discloses that the silicone rubbers can be VMQ, MQ, or PVMQ (The laminate according to claim 27, wherein the silicone rubber is of a grade selected from the group consisting of MQ, FMQ, PMQ, VMQ, PVMQ and FVMQ – claim 41) (wherein the silicone rubber is of VMQ or PVMQ grade – claim 42) (wherein the silicone rubber is of PVMQ grade – claim 43) [0167].
Regarding claims 50-51, Fukushima discloses that a crosslinking agent can be added to the mixture when forming the silicone rubber (The laminate according to claim 27, wherein the silicone rubber is a composition based on silicone rubber and on at least one additive- claim 50) (The laminate according to claim 50, wherein the additive is a crosslinking agent – claim 51) [0164].
Regarding claims 53-54, Fukushima discloses that silica filler additive can be present in the rubber composition (The laminate according to claim 50, wherein the additive is a filler – claim 53) (The laminate according to claim 53, wherein the additive is a silica type filler – claim 54) [0168].
Regarding claims 56-57, Delfino discloses that the glass transition temperature of the resin is preferably greater than 190 degrees C (The laminate according to claim 27, wherein the glass transition temperature Tg2 of the thermoset resin is greater than 300C – claim 56) (The laminate according to claim 56, wherein the glass transition temperature Tg2 of the thermoset resin is greater than 700
Regarding claims 58-59, Thompson discloses that the inventive shear band can be used in a non-pneumatic tire (A finished article comprising the laminate according to claim 27 – claim 58) (A non-pneumatic wheel or tire comprising the laminate according to claim 27 – claim 59) [0095]. 

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Delfino et al, and Fukushima et al as applied to claim 27 above, and further in view of Inoue et al (USPGPUB 2012/0225318).
Regarding claims 32-33, the limitations of claim 27 have been set forth above. 
Thompson, Delfino, and Fukushima are silent with regard to using an adhesion primer to join the layers.
Inoue discloses reinforcement structures that can be strongly bonded to a rubber matrix with a reduced curing or vulcanization cycle [0001]. The reinforcement means can be a metal structure having a first layer of silica gel bonded thereto and a second layer, on the first layer, comprising an organosilane bonding agent [0022-23] [0031]. Certain organosilane coupling or bonding agents are used to bond polymeric materials, including rubber compounds, to silica [0032]. Such bonding agents are well-known in the rubber industry [0032]. The organosilane assists in bonding the silica gel layer to the rubber compound of the rubber article to be reinforced [0051]. The rubber article can be a tire [0059].
Inoue is analogous because it discloses reinforced tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Inoue’s organosilane bonding agent to bond .

Claims 37-40 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Delfino et al, and Fukushima et al as applied to claim 27 above, and further in view of Meyer et al (USPGPUB 2010/0022694).
Regarding claim 40, the limitations of claim 27 have been set forth above.
Fukushima is silent with regard to using an HTV (high temperature vulcanizable) silicone rubber.
Meyer discloses the use of specialized silica as filler in silicone rubber compositions [0001]. Use of the inventive silica prevents mechanical property disadvantages in known HTV silicone rubber compositions [0004-6]. HTV silicone 
Meyer is analogous because it discloses silicone rubber compositions used in car making.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an HTV silicone rubber with Meyer’s inventive silica as Thompson in view of Delfino and Fukushima’s silicone layer 10 (wherein the silicone rubber is of the high temperature crosslinking type). One of ordinary skill in the art would have been motivated to use such a silicone rubber for the silicone layer 10 because this would result in enhanced mechanical properties as disclosed by Meyer. Fukushima discloses the desirability of using silicone rubber with good mechanical properties such as tensile strength and breaking elongation [0175-0178] and Meyer discloses that the HTV silicone modified with the inventive silica results in improvements in such properties. Fukushima also discloses the presence of silica filler in the silicone rubber composition [0168].
Regarding claims 37-39, Meyer discloses an exemplary inventive embodiment of HTV silicone rubber with silica having a breaking elongation of 475%.
Regarding claims 50-52, Meyer discloses that the HTV can be vulcanized using a peroxidic crosslinking process [0158-160]. The peroxide used can be organic (The laminate according to claim 27, wherein the silicone rubber is a composition based on silicone rubber and on at least one additive- claim 50) (The laminate according to claim .

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Delfino et al, and Fukushima et al as applied to claim 27 above, and further as evidenced by Zhang (“The Permeability Characteristics of Silicone Rubber”).
Regarding claims 44-45, the limitations of claim 27 have been set forth above. Fukushima discloses that the silicone rubbers can be PVMQ grade [0167].
Fukushima is silent with regard to the glass transition temperature of the silicone rubber.
Zhang discloses that PVMQ silicone rubber has a glass transition temperature of -120 degrees C (wherein the silicone rubber exhibits a glass transition temperature Tg1 which is less than -1000C – claim 44) (which is less than -1100C – claim 45) [Abstract].

Claims 34-36 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Delfino et al, and Fukushima et al as applied to claims 27 and 44 above, and further as evidenced by “Strength and Stiffness Characteristics”.
Regarding claims 34-36 and 46-49, the limitations of claims 27 and 44 have been set forth above. Thompson further discloses that the dynamic shear modulus of layer 10 should be between about 1.5 MPa and 5.0 MPa and alternatively, between 
Thompson and Fukushima are silent with regard to the apparent secant tensile modulus of layer 10 (the silicone rubber layer). Thompson and Fukushima are silent with regard to the elongation at break of the material for layer 10 (the silicone rubber layer) at -100 degrees C (claims 48-49).
As to the apparent secant tensile modulus and elongation at break under the claimed conditions, the examiner notes that the prior art generally teaches the claimed invention (the laminate according to claims 27 and 44 using a silicone rubber of the same grade, having low temperature resistance, and high elongation at break) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and coMPare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781